FILED
                            NOT FOR PUBLICATION                             MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARVIN G. HOLLIS,                                No. 09-16803

              Plaintiff - Appellant,             D.C. No. 3:07-cv-02980-TEH

  v.
                                                 MEMORANDUM *
ELOY MEDINA, Correctional Counselor
II Appeals Coordinator,

              Defendant - Appellee.



MARVIN G. HOLLIS,                                No. 09-16987

              Plaintiff - Appellant,             D.C. No. 3:06-cv-02790-TEH

  v.

DAVID CAPLAN, Correctional Sergeant,
California Department of Corrections &
Rehabilitation,

              Defendant - Appellee.



                   Appeals from the United States District Court
                       for the Northern District of California
                  Thelton E. Henderson, District Judge, Presiding

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

      California state prisoner Marvin G. Hollis appeals pro se from the district

court’s summary judgments in his 42 U.S.C. § 1983 actions alleging retaliation by

prison officials. We review de novo. EEOC v. Luce, Forward, Hamilton &

Scripps, 345 F.3d 742, 746 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment to defendants because

Hollis failed to raise a genuine issue of material fact as to whether their conduct

was based on a retaliatory motive rather than a legitimate correctional goal. See

Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (plaintiff must show allegedly

retaliatory action did not advance legitimate correctional goals).

      Hollis’s remaining contentions are unpersuasive.

      We treat Hollis’s motions for judicial notice as citations of supplemental

authorities pursuant to Fed. R. App. P. 28(j).

      AFFIRMED.




          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                    09-16803